Title: To James Madison from Elizabeth Parburt, [20 November 1813]
From: Parburt, Elizabeth
To: Madison, James


        
          [20 November 1813]
        
        His Excellency the President of the United States the Petition of the subscriber respectfully sheweth
        That your Petitioners Husband George Parburt enlisted under Captn. Middleton of Gun Boat No 78 in the Navy of the United States some time in September last, that owing to the extreme fatigue he was obliged to encounter and the bad accomodation furnish’d in a Gun boat, of which he made great complaint in letters to your Petitioner, she supposes caused him to be guilty of a desertion from his Post & Duty. That your Petitioner has the maintenance of a Child had by her said Husband in charge, and is dependant entirely on her own industry for support, which from her weakly state of Body affords her a poor subsistence, that she verily believes that her Husband sincerely regrets the Crime he has been guilty of and would return to his duty if the hand of Mercy could be extended towards him. Your Petitioner most humbly prays that you will grant him a Pardon and thereby relieve the great distres⟨s⟩ Of Mind she labours under, afford an opportunity of procuring aid from the Pay her Husband would receive towards the maintenance of herself & Child and restore her unfortunate Husband to his Country and Duty. And your Petitioner as in Duty bound will ever pray.
        
          Elizabeth Parburt
        
      